 


109 HR 4258 IH: Planning for Evacuations of People in Life-Threatening Emergencies Act
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4258 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Shays (for himself and Mr. Lantos) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure that evacuation procedures are included as a part of State and local emergency preparedness operational plans. 
 
 
1.Short titleThis Act may be cited as the Planning for Evacuations of People in Life-Threatening Emergencies Act. 
2.State and local evacuation proceduresSection 613 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196b(b)) is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following: 
 
(g)Standards for State and local emergency preparedness operational plansIn approving standards for State and local emergency preparedness operational plans pursuant to subsection (b)(3), the Director shall ensure that such plans include procedures for evacuating individuals from an area in preparation for anticipated hazards..  
 
